         Case 1:20-cr-00174-DMT Document 66 Filed 02/03/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                    )
                                             )       AMENDED ORDER
               Plaintiff,                    )
                                             )
       vs.                                   )
                                             )       Case No. 1:20-cr-174
Zaire C. Goodman,                            )
                                             )
               Defendant.                    )


       Defendant was previously ordered detained pending trial. (Doc. No. 16). She is being

housed at the Burleigh Morton Detention Center in Bismarck, North Dakota.

       On January 25, 2021, Defendant filed a Motion for Pretrial Release. (Doc. No. 58). She

requested to be conditionally released so that she can travel to and participate in an inpatient

treatment program at the Salvation Army Adult Rehabilitation Center in Detroit, Michigan. She

advised her mother, Margaret Roberson, would make all associated travel reservations and

payments.

       On January 27, 2021, the Court issued an order advising that it would defer ruling on

Defendant’s motion pending receipt and review of her travel itinerary. (Doc. No. 60).

       On February 1, 2021, Defendant filed an Amended Motion for Pretrial Release. (Doc. No.

64). She renews her request to be released to the inpatient treatment program at The Salvation Army

Adult Rehabilitation Center in Detroit, Michigan. She advises that she has purchased a ticket to

Detroit on Amtrak. Her train is scheduled to depart from Rugby at10:43 PM on February 3, 2021,

and arrive in Detroit at 7:51 PM on February 5, 2021. She further advises that a friend, Aaron

Tucker, can transport her from the Burleigh Morton Detention Center to the Amtrak depot in Rugby.


                                                 1
         Case 1:20-cr-00174-DMT Document 66 Filed 02/03/21 Page 2 of 3




       Finding Defendant’s travel itinerary acceptable, the Court GRANTS Defendant’s Amended

Motion for Pretrial Release (Doc. No. 64). Defendant’s original Motion for Pretrial Release (Doc.

No. 58) is deemed MOOT. Defendant shall be released no earlier than 6:00 PM on February 3,

2021, to Aaron Tucker for transport to the Amtrak Depot in Rugby so that she can catch her

scheduled train to Detroit. Upon arriving in Detroit, Defendant shall immediately report to the

Salvation Army Adult Rehabilitation Center. While on release, Defendant shall comply with the

following conditions:

       (1)    Defendant shall not violate federal, state, tribal, or local law while on release.

       (2)    Defendant shall appear in court as required and surrender for any sentence imposed.

       (3)    Defendant shall refrain from the use of alcohol; any use or possession of a narcotic

              drug and other controlled substances defined in 21 U.S.C. § 802 or state

              statute, unless prescribed by a licensed medical practitioner, and any use of

              inhalants. Defendant shall submit to drug/alcohol screening at the direction of

              the   PretrialServices    Officer       and/or   staff at the Salvation Army Adult

              Rehabilitation Center to verify compliance. Failure or refusal to submit to testing

              or tampering with the collection progress or specimen may be considered the same

              as a positive test.

       (4)    Defendant shall not possess a firearm, destructive device, or other dangerous

              weapon.

       (5)    Defendant shall reside at the Salvation Army Adult Rehabilitation Center, fully

              participate in its programming, and comply with all of its rules and regulations.

              Upon her arrival, she shall contact Pretrial Services Officer Rachel Wallock at (701)


                                                  2
          Case 1:20-cr-00174-DMT Document 66 Filed 02/03/21 Page 3 of 3




               297-7212.

       (7)     Defendant shall report to the Pretrial Services Officer at such times and in such

               manner as designated by the Officer.

       (6)     Defendant shall sign all releases of information requested by the Pretrial Services

               Officer so that her progress and participation in treatment may be monitored.

       (8)     Upon her discharge from the treatment program, Defendant shall immediately return

               to Bismarck, North Dakota, and report to the United States Marshal's office with the

               understanding that she shall be detained pending further order of the Court.

       (9)     At least four days before her discharge, or upon termination from, the

               inpatient program, Defendant shall provide the Court with her travel itinerary back

               to North Dakota.

If Defendant’s train is substantially delayed or cancelled and if Defendant is unable to depart for

Detroit as scheduled on February 3, 2021, Defendant shall immediately notify Pretrial Services

Officer Rachel Wallock and shall immediately return to the Burleigh Morton Detention Center with

the understanding that she shall be remanded back into custody pending in further order of the Court.

       IT IS SO ORDERED.

       Dated this 3rd day of February, 2021.

                                              /s/ Clare R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court




                                                 3
